UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 02-1421



KEVIN W. DOUGLAS,

                                              Plaintiff - Appellant,

          versus


ARAMARK EDUCATIONAL SERVICE, INCORPORATED;
ARAMARK    CORPORATION;   ARAMARK     SERVICES
MANAGEMENT OF VIRGINIA, INCORPORATED,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Charlottesville. Norman K. Moon, District
Judge. (CA-01-63-3)


Submitted:   June 20, 2002                  Decided:   June 26, 2002


Before MICHAEL and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Kevin W. Douglas, Appellant Pro Se.  Patricia Kyle Epps, Edwin
Francis Farren, IV, HUNTON & WILLIAMS, Richmond, Virginia, for
Appellees.



Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Kevin W. Douglas appeals the district court’s order dismissing

his employment discrimination complaint as time-barred.       We have

reviewed the record and the district court’s opinion and find no

reversible error.    Accordingly, we affirm on the reasoning of the

district court.     See Douglas v. Aramark Educ. Serv., Inc. No. CA-

01-63-3 (W.D. Va. Mar. 6, 2002).       We further deny Douglas’ motion

for the appointment of counsel.        We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                              AFFIRMED




                                   2